Case 2:18-cv-03773-DMG-PLA Document 49 Filed 06/08/20 Page 1 of 1 Page ID #:1165




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   LOVE AND WAR, LLC,                                  Case No.: CV 18-3773-DMG (PLAx)
11
                  Plaintiff,                             ORDER DISMISSING ENTIRE
12                                                       CASE WITHOUT PREJUDICE [48]
     v.
13
     WILD BUNCH A.G., WILD BUNCH
14   S.A. and DOES 1-10,
15
                  Defendants.
16
17
           Pursuant to the parties’ stipulation and for good cause shown, IT IS HEREBY
18
     ORDERED that:
19
           A.     All of the claims asserted in the above-captioned action are dismissed
20
     without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii); and
21
           B.     The parties to this stipulation will each bear their own costs and fees as
22
     incurred against one another in this action.
23
24   IT IS SO ORDERED.
25
     DATED: June 8, 2020                                ________________________________
26                                                      DOLLY M. GEE
27                                                      UNITED STATES DISTRICT JUDGE

28

                                                    1
